Citation Nr: 1712925	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  10-36 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to specially adapted housing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to July 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

In February 2014, the Board remanded the issue on appeal to the RO for due process and additional consideration.  


FINDING OF FACT

The Veteran uses assistive devices to ambulate, including a cane, walker, and wheelchair, but his use of these devices is based on a combination of service-connected and nonservice-connected disabilities


CONCLUSION OF LAW


The criteria for specially adapted housing are not met.  38 U.S.C.A. §§ 2101, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.809 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran maintains that he is eligible for specially adapted housing because he must use a cane, a wheelchair, a walker, and a motorized scooter to ambulate. 

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).


A.  Applicable Law

The Veteran submitted an application for specially adapted housing in March 2010.  During the course of this appeal, VA regulations for specially adapted housing were revised, effective October 25, 2010.  See 75 Fed. Reg. 57861-62 (Sept. 23, 2010).  Where the law or regulations governing a claim are changed while the claim is pending, the version most favorable to the claimant applies (from the effective date of the change), absent congressional intent to the contrary. 

Prior to October 25, 2010, under 38 C.F.R. § 3.809 , eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) may be granted if a Veteran is entitled to compensation for permanent and total disability due to: (1) the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; or, (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or, (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 C.F.R. § 3.809(b).  The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c). 

Effective October 25, 2010, VA amended its regulations regarding eligibility for specially adapted housing.  The revised 38 C.F.R. § 3.809  provide that a veteran must be entitled to compensation under chapter 11 of title 38, United States Code, for a disability rated as permanent and total.  The disability must be due to: (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity, or (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow, or (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  38 C.F.R. § 3.809(b).  The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c).  75 Fed. Reg. 57860 (2010).

The final rulemaking provided specific applicability dates for some of the amended regulations, including: the revisions to the introductory text of § 3.809(b) pertaining to eligibility for persons disabled by VA treatment or vocational rehabilitation, apply to applications for such grants received by VA on or after December 10, 2004; the addition of § 3.809(b)(5), pertaining to loss or loss of use of both upper extremities as a qualifying disability, applies to all applications received by VA on or after December 10, 2004 and the addition of paragraph (b)(6) to § 3.809 pertaining to severe burns apply to all applications for such grants received by VA on or after July 30, 2008.  None of these provisions apply to the case at hand; however, as the Veteran's claim was received in March 2010, both the older and revised criteria apply, whichever is more favorable. 

B.  Discussion
  
Upon applying the law to the facts of this case, the appeal must be denied.  The evidence indicates the Veteran has difficulty with locomotion without the aid of braces, crutches, canes, or a wheelchair.  However, the evidence also shows that this is due to a combination of his service-connected and nonservice-connected disabilities and not solely the result of service-connected disability.  

As a threshold matter, the Veteran is currently service connected for (1) depression and mood disorder, with a history of posttraumatic stress disorder (PTSD) symptoms (now characterized as unspecified depressive disorder( to include PTSD)) rated as 30 percent from July 16, 2004, and 100 percent from July 22, 2013; (2) type 2 diabetes mellitus rated as 20 percent from March 17, 2006; (3) peripheral neuropathy of the left lower extremity (now characterized as peripheral vascular disease) rated as 20 percent from March 17, 2006, and 40 percent from July 22, 2013; and (4) peripheral neuropathy of the right lower extremity (now characterized as peripheral vascular disease) rated as 20 percent from March 17, 2006, and 60 percent from July 22, 2013.  

He has a combined disability rating of 70 percent and has been awarded a total disability rating based on individual unemployability (TDIU) from March 17, 2006, and this was determined to be a permanent and total disability.  He has also been assigned special monthly compensation (SMC) under 38 U.S.C. 1114(s) and 38 C.F.R 3.350(i), from July 22, 2013.

Thus, he meets the threshold requirements for consideration of specially adapted housing.  The evidence does not, however, show a permanent and total service-connected disability precluding locomotion without the aid of braces, crutches, canes, or a wheelchair.  

The evidence shows that the Veteran has regular use of a wheelchair and cane and occasional use of a motorized scooter, as shown most recently by a May 2014 VA examination.  According to his earlier VA medical records, he first asked for a wheelchair in March 2008.  He then asked for a motorized wheelchair in June 2009.  This request was denied in June 2009 because it was felt to be "important that he continue[] to be as active as possible," and "[a] motorized scooter would be counterproductive in the long run."  

By July 2009, however, an Orthopedic Surgery note indicates that he was "pretty much wheelchair bound."  He asked for a rollator walker in January 2010, and he asked for a motorized wheelchair again in several days later in January 2010.  On consultation for the motorized wheelchair in June 2010, it was noted that he could walk about 75 feet in the home before needing to rest, and he used a rolling walker in the home.  It was also noted that he did not use a wheelchair at that time, and was not interested in starting to use one.  By December 2010, it was observed that he used a scooter on a regular basis and had difficulty standing for long periods of time.  He requested a manual wheelchair in March 2012, which was provided in May 2012.  By November 2012, it was found that he continued to be wheelchair bound.  Despite this observation, he was seen in the emergency room in December 2013 after falling while walking into a restaurant that morning (due to an unrelated medical condition).  

Nonetheless, he reported during that hospitalization that he had difficulty standing for as long as three minutes and used a cane, walker, and wheelchair to ambulate.  In July 2013, he was found to be significantly dependent on his motorized scooter.  During treatment in March 2014, he presented on a motorized scooter, but ambulated into the office without assistance of a cane.  

This evidence indicates that the Veteran has difficulty with locomotion, but is not entirely precluded from locomotion without the aid of braces, crutches, canes, or a wheelchair.  Even if such devices were always needed, the evidence establishes that it is a combination of service-connected and nonservice-connected disabilities causing his reliance on the cane, scooter, walker, and wheelchair.  

In various statements, including a July 2010 statement, the Veteran has asserted that it is the pain caused by his peripheral neuropathy that requires the use of assistive devices for locomotion.  In other statements, such as his June 2010 notice of disagreement (NOD), he added multiple other disabilities as contributing to this need.  The medical records are more consistent with his latter statement.  

For instance, a July 2009 VA Orthopedic Surgery note expressly observes that the Veteran is "quite disabled," but that the "disability is not solely due to his knees.  It is also related to his back, his knees, and hips."  (Other Orthopedic Surgery records, such as in July 2008, establish that he has osteoarthritis in both knees.)  Consistent with the July 2009 assessment, a June 2010 wheelchair consultation observes that he "cannot ambulate independently due to diffuse pain, including knee pain, low back pain, and leg pain and due to shortness of breath."  

A November 2010 VA primary care note shows chronic pain secondary to degenerative joint disease (DJD) and obesity.  Similarly, in April 2011, it was found that he may have a component of fibromyalgia, but his DJD accounted for most of his pain.  An August 2012 Cardiology report notes "inability to stand from neuropathy," but this was informed by the Veteran and was not an independent assessment.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  More consistent with the other evidence, his primary care provider observed in November 2012 that the Veteran continued to be wheelchair bound secondary to obesity and lower extremity pain.  

His VA Rheumatologist wrote a letter in December 2012 stating as follows:

Your medical conditions of multilevel, moderate-to-severe, lumbar disc disease, plus your diabetic neuropathy, for which you have been taking [medication] since Sept[ember] 2005, plus your advanced osteoarthritis of the knees, contribute to your marked restriction of and impairment of mobility and necessitate the use of a bariatric cane for short distance mobility and a motorized scooter for longer distance mobility.

His mental health provider in July 2013 recorded the observation that his chronic knee pain limited his ambulation, and he was significantly dependent on his motorized scooter.  He was also approved for in-home non-skilled care due to morbid obesity.  

Collectively, this evidence makes it more likely than not that it is a combination of his service-connected and nonservice-connected disabilities that limit his locomotion rather than service-connected disabilities alone.  The Board finds the July 2009, June 2010, and December 2012 assessments particularly persuasive because they are clear and unequivocal and precisely address the central question at issue here.  

Although the Veteran himself maintains that it is his service-connected peripheral neuropathy symptomatology alone that results in his need, he is not shown to be able to competently distinguish the symptomatology of his service-connected and nonservice-connected disabilities.  Most conspicuous is a March 2008 Orthopedic Surgery note, which specifically states that the Veteran had a "difficult time differentiating between his knee pain and bilat[eral] lower extremity pain that travels from his lower back into his feet."  This does not identify peripheral neuropathy as a symptom he was unable to distinguish, but it nonetheless shows he has difficulty differentiating the multiple symptomatologies coexisting in his lower extremities.  Although this medical record predates the instant period of appellate review, it nonetheless is relevant evidence as there is no later evidence indicating that the Veteran was better able to distinguish his symptomatology.  See Moore v. Shinseki, 555 F.3d 1369, 1373 (Fed. Cir. 2009) (a veteran's disability must be evaluated in light of its whole recorded history).  In fact, as stated at the outset, the Veteran himself has submitted statements throughout the appeal period attributing his condition solely to peripheral neuropathy and other statements attributing it to a combination of his service-connected and nonservice-connected disabilities.  Thus, overall, the Veteran's statements are not competent evidence increasing the likelihood that it is his peripheral neuropathy alone that results in his difficulty ambulating.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Petitti v. McDonald, 27 Vet. App. 415, 427-28 (2015); Fountain v. McDonald, 27 Vet. App. 258, 274-75 (2015).  

To conclude, eligibility for a specially adapted housing grant requires that it be service-connected disabilities precluding locomotion without the aid of braces, crutches, canes, or a wheelchair.  Here, the evidence shows that the Veteran uses assistive devices to ambulate, including a cane, walker, and wheelchair, but his use of these devices results from a combination of service-connected and nonservice-connected disabilities.  Thus, as the preponderance of the evidence is against the claim, there is no reasonable doubt to resolve in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, specially adapted housing is not warranted.  

As a final matter, to the extent the related issue of a special home adaptation grant is before the Board, this benefit cannot be granted.  This is so because the Veteran is not service connected for disability that results in blindness in both eyes with 20/200 visual acuity or less, or involves the anatomical loss or loss of use of both hands, or is the result of burns, or is the result of an inhalation injury.  38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a; see also Buie v. Shinseki, 24 Vet. App. 242, 250 (2011) (VA has a duty to maximize benefits).  


ORDER

Specially adapted housing is denied.  




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


